Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 4-11, 24-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-6, 13-16, 34-41, 43 of copending Application No. 16757165 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 1, 24, the copending Application No. 16757165 teaches a method for uplink control channel transmission, comprising: 
determining, by a terminal, a period and a physical resource for transmitting an uplink scheduling request (claim 1, 34); 
determining, by the terminal, to use a target uplink control channel for transmitting other uplink control information (claim 1, 34); and 
(claim 1, 34).

Regarding claim 2, the copending Application No. 16757165 teaches the method of claim 1, wherein determining, by the terminal, the multiplexing transmission mode of the uplink scheduling request and the other uplink control information according to the relationship between the period and the transmission duration of the target uplink control channel comprises: 
determining, by the terminal, that a first preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (claim 1, 2); and 
determining, by the terminal, that the uplink scheduling request and the other uplink control information are transmitted by multiplexing through the target uplink control channel (claim 1, 2).

Regarding claim 4, the copending Application No. 16757165 teaches the method of claim 2, wherein the first preset relationship comprises at least one of: 
the transmission duration of the target uplink control channel is less than or equal to a product of K and the period of the uplink scheduling request, wherein K > 0 (claim 4); or 
(claim 4).


Regarding claim 5, the copending Application No. 16757165 teaches the method of claim 1, wherein determining, by the terminal, the multiplexing transmission mode of the uplink scheduling request and the other uplink control information according to the relationship between the period and the transmission duration of the target uplink control channel comprises: 
determining, by the terminal, that a second preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (claim 5); and 
determining, by the terminal, to use a first set of time domain symbols in the target uplink control channel for transmitting the other uplink control information (claim 5).

Regarding claim 6, the copending Application No. 16757165 teaches the method of claim 5, wherein the terminal transmits the uplink scheduling request on the physical resource (claim 13); wherein the first set of time domain symbols contains time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request in all time domain symbols in the target uplink control channel (claim 13).

Regarding claim 7, the copending Application No. 16757165 teaches the method of claim 5, wherein the terminal transmits the uplink scheduling request on the physical resource (claim 14); and wherein the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel (claim 14).

Regarding claim 8, the copending Application No. 16757165 teaches the method of claim 5, wherein the terminal transmits the uplink scheduling request on a second set of time domain symbols in a frequency domain resource where the target uplink control channel is located, and the second set of time domain symbols are the same as time domain symbols occupied by the physical resource (claim 15).

Regarding claim 9, the copending Application No. 16757165 teaches the method of claim 8, wherein the first set of time domain symbols contains time domain symbols other than the second set of time domain symbols in all time domain symbols in the target uplink control channel (claim 16).

Regarding claim 10, the copending Application No. 16757165 teaches the method of claim 8, wherein the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel (claim 16).

Regarding claim 11, the copending Application No. 16757165 teaches the method of claim 5, wherein the second preset relationship comprises at least one of: 
the transmission duration of the target uplink control channel is greater than a product of S and the period of the uplink scheduling request, wherein S > 0 (claim 6); or 
a size of a frequency domain resource of the target uplink control channel is greater than or equal to a size of a frequency domain resource corresponding to the physical resource (claim 6).

Regarding claim 25, the copending Application No. 16757165 teaches the terminal of claim 24, wherein the processor is further configured to: determine that a first preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (claim 35); and determine that the uplink scheduling request and the other uplink control information are transmitted by multiplexing through the target uplink control channel (claim 35); wherein the first preset relationship comprises at least one of: the transmission duration of the target uplink control channel is less than or equal to a product of K and the period of the uplink scheduling request, wherein K > 0 (claim 35); or a size of a frequency domain resource of the target uplink control channel is less than a size of a frequency domain resource corresponding to the physical resource (claim 35).

Regarding claim 26, the copending Application No. 16757165 teaches the terminal of claim 24, wherein the processor is further configured to: determine that a second preset relationship between the period and the transmission duration of the (claim 36); and determine to use a first set of time domain symbols in the target uplink control channel for transmitting the other uplink control information (claim 36); wherein the second preset relationship comprises at least one of: the transmission duration of the target uplink control channel is greater than a product of S and the period of the uplink scheduling request, wherein S > 0 (claim 36); or a size of a frequency domain resource of the target uplink control channel is greater than or equal to a size of a frequency domain resource corresponding to the physical resource (claim 36).

Regarding claim 27, the copending Application No. 16757165 teach the terminal of claim 26, wherein the transceiver transmits the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request in all time domain symbols in the target uplink control channel (claim 38); or 
the transceiver transmits the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel (claim 38); or 
the transceiver transmits the uplink scheduling request on a second set of time  domain symbols in a frequency domain resource where the target uplink control channel is located, and the second set of time domain symbols are the same as time domain symbols occupied by the physical resource (claim 38).

Regarding claim 28, the copending Application No. 16757165 teaches a base station, comprising a processor and a transceiver, wherein the processor is configured to; determine a period and a physical resource for receiving an uplink scheduling request (claim 39); determine to use a target uplink control channel for receiving other uplink control information (claim 39); and determine a multiplexing transmission mode of the uplink scheduling request and the other uplink control information according to a relationship between the period and a transmission duration of the target uplink control channel (claim 39).

Regarding claim 29, the copending Application No. 16757165 teaches the base station of claim 28, wherein the processor is further configured to: determine that a first preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (claim 39, 40); and determine that the uplink scheduling request and the other uplink control information are transmitted by multiplexing through the target uplink control channel (claim 39, 40); wherein the first preset relationship comprises at least one of: the transmission duration of the target uplink control channel is less than or equal to a product of K and the period of the uplink scheduling request, wherein K > 0 (claim 40); or a size of a frequency domain resource of the target uplink control channel is less than a size of a frequency domain resource corresponding to the physical resource (claim 40).

Regarding claim 30, the copending Application No. 16757165 teaches the base station of claim 28, wherein the processor is further configured to: determine that a second preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (claim 41); and determine to use a first set of time domain symbols in the target uplink control channel for receiving the other uplink control information (claim 41); wherein the second preset relationship comprises at least one of: the transmission duration of the target uplink control channel is greater than a product of S and the period of the uplink scheduling request, wherein S > 0 (claim 41); or a size of a frequency domain resource of the target uplink control channel is greater than or equal to a size of a frequency domain resource corresponding to the physical resource (claim 41).

Regarding claim 31, the copending Application No. 16757165 teaches the base station of claim 30, wherein the transceiver receives the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request in all time domain symbols in the target uplink control channel (claim 43); or the transceiver receives the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel (claim 43); or the transceiver receives the uplink scheduling request on a second set of time domain symbols in a frequency domain resource where the target uplink control channel is located, and the second set (claim 43).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-6, 13-16, 34-41, 43 of copending Application No. 16757165 in view of YANG et al. (US 20130121302). 

Regarding claim 3, the copending Application No. 16757165 does not teaches the method of claim 2, wherein determining, by the terminal, that the uplink scheduling request and the other uplink control information are transmitted by multiplexing through the target uplink control channel comprises: 
mapping a processed uplink scheduling request and the other uplink control information into the target uplink control channel for transmission after processing of the uplink scheduling request and the other uplink control information, wherein the processing comprises at least one of the following: concatenation; joint coding; interleaving; and modulation.

But, YANG et al. (US 20130121302) in a similar or same field of endeavor teaches mapping a processed uplink scheduling request and the other uplink control information into the target uplink control channel for transmission after processing of the (par. 96, SR bit and A/N information are joint-coded), wherein the processing comprises at least one of the following: concatenation; joint coding; interleaving; and modulation (par. 70, 96, 114, SR bit and A/N information are joint-coded).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in the system of the copending Application No. 16757165 to implement joint-coding.
The motivation would have been to transmit multiple ACK/NACK or UCI through a specific UL CC.

Claim 12  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-6, 13-16, 34-41, 43 of copending Application No. 16757165 in view of TAKEDA et al. (US 20200288458). 

Regarding claim 12, the copending Application No. 16757165 does not teach the method of claim 5, wherein the other uplink control information is mapped to the first set of time domain symbols for transmission after a number matching is performed according to a number of the first set of time domain symbols; or 
the other uplink control information is mapped to the first set of time domain symbols for transmission by puncturing.
But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the other uplink control information is mapped to the first set of time 
the other uplink control information is mapped to the first set of time domain symbols for transmission by puncturing (par. 140, 141).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of the copending Application No. 16757165 to implement puncturing.
The motivation would have been to protect and provide reliable transmission.

This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 24, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1717968 (“Discussion on UL data transmission procedure” herein as R1-1717968).

Regarding claim 1, 24, R1-1717968 teaches a method for uplink control channel transmission, comprising: 
determining, by a terminal, a period and a physical resource for transmitting an uplink scheduling request (section 3.1, a scheduling request can be configured with symbol-level periodicity…when configuring of 1 symbol to the UE using 2 symbol PUSCCH as SR resource); 
determining, by the terminal, to use a target uplink control channel for transmitting other uplink control information (section 3.1, a scheduling request can be configured with symbol-level periodicity…when configuring of 1 symbol to the UE using 2 symbol PUSCCH as SR resource, SR can be triggered in second symbol of SR resource…UCI like DL HARQ-ACK feedback, it would be beneficial that scheduling request is multiplexed with other UCI); and 
determining, by the terminal, a multiplexing transmission mode of the uplink scheduling request and the other uplink control information according to a relationship between the period and a transmission duration of the target uplink control channel (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those).


Regarding claim 2, R1-1717968 teaches the method of claim 1, wherein determining, by the terminal, the multiplexing transmission mode of the uplink scheduling request and the other uplink control information according to the relationship between the period and the transmission duration of the target uplink control channel comprises: 
determining, by the terminal, that a first preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); and 
determining, by the terminal, that the uplink scheduling request and the other uplink control information are transmitted by multiplexing through the target uplink control channel (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those).

Regarding claim 5, R1-1717968 teaches the method of claim 1, wherein determining, by the terminal, the multiplexing transmission mode of the uplink scheduling request and the other uplink control information according to the relationship between the period and the transmission duration of the target uplink control channel comprises: 
determining, by the terminal, that a second preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); and 
determining, by the terminal, to use a first set of time domain symbols in the target uplink control channel for transmitting the other uplink control information (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those).

Regarding claim 28, R1-1717968 teaches a base station, comprising a processor and a transceiver, wherein the processor is configured to; determine a period and a physical resource for receiving an uplink scheduling request (section 3.1, a scheduling request can be configured with symbol-level periodicity…when configuring of 1 symbol to the UE using 2 symbol PUSCCH as SR resource); determine to use a target uplink control channel for receiving other uplink control information (section 3.1, a scheduling request can be configured with symbol-level periodicity…when configuring of 1 symbol to the UE using 2 symbol PUSCCH as SR resource, SR can be triggered in second symbol of SR resource…UCI like DL HARQ-ACK feedback, it would be beneficial that scheduling request is multiplexed with other UCI); and determine a multiplexing transmission mode of the uplink scheduling request and the other uplink control information according to a relationship between the period and a transmission duration of the target uplink control channel (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717968 (“Discussion on UL data transmission procedure” herein as R1-1717968) in view of YANG et al. (US 20130121302).

Regarding claim 3, R1-1717968 does not explicitly teaches the method of claim 2, wherein determining, by the terminal, that the uplink scheduling request and the other uplink control information are transmitted by multiplexing through the target uplink control channel comprises: 
mapping a processed uplink scheduling request and the other uplink control information into the target uplink control channel for transmission after processing of the uplink scheduling request and the other uplink control information, wherein the processing comprises at least one of the following: concatenation; joint coding; interleaving; and modulation.

But, YANG et al. (US 20130121302) in a similar or same field of endeavor teaches mapping a processed uplink scheduling request and the other uplink control information into the target uplink control channel for transmission after processing of the uplink scheduling request and the other uplink control information (par. 96, SR bit and A/N information are joint-coded), wherein the processing comprises at least one of the following: concatenation; joint coding; interleaving; and modulation (par. 70, 96, 114, SR bit and A/N information are joint-coded).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in the system of R1-1717968 to implement joint-coding.
The motivation would have been to transmit multiple ACK/NACK or UCI through a specific UL CC.

Claims 4, 6, 7, 8, 9, 10, 11, 12, 25, 26, 27, 29, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717968 (“Discussion on UL data transmission procedure” herein as R1-1717968) in view of TAKEDA et al. (US 20200288458).


Regarding claim 4, R1-1717968 does not teach the method of claim 2, wherein the first preset relationship comprises at least one of: 

a size of a frequency domain resource of the target uplink control channel is less than a size of a frequency domain resource corresponding to the physical resource.
But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the first preset relationship comprises at least one of: the transmission duration of the target uplink control channel is less than or equal to a product of K and the period of the uplink scheduling request, wherein K > 0 (fig. 8, 10); or a size of a frequency domain resource of the target uplink control channel is less than a size of a frequency domain resource corresponding to the physical resource (fig. 1, 8, 10, par. 7, 31, 33).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1717968 to implement transmission of SR and ACK.
The motivation would have been to transmit SR and ACK in different scenarios and therefore adapting to different environments.

Regarding claim 6, R1-1717968 teaches the method of claim 5, wherein the terminal transmits the uplink scheduling request on the physical resource (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH.); 

But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches the first set of time domain symbols contains time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request in all time domain symbols in the target uplink control channel (fig. 8C, 10C, par. 100, HARQ-ACK and SR are not overlap or time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1717968 to implement transmission of SR and ACK.
The motivation would have been to transmit SR and ACK in different scenario and therefore adapting to different environments.

Regarding claim 7,  R1-1717968 teaches the method of claim 5, wherein the terminal transmits the uplink scheduling request on the physical resource (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); 
However, wherein R1-1717968 does not teach the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel.
But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel (fig. 8C, 10C, par. 100, HARQ-ACK and SR are not overlap or time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1717968 to implement transmission of SR and ACK.
The motivation would have been to transmit SR and ACK in different scenario and therefore adapting to different environments.



Regarding claim 8, R1-1717968 does not teach the method of claim 5, wherein the terminal transmits the uplink scheduling request on a second set of time domain 

But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the terminal transmits the uplink scheduling request on a second set of time domain symbols in a frequency domain resource where the target uplink control channel is located, and the second set of time domain symbols are the same as time domain symbols occupied by the physical resource (fig. 8B, 8D, 10B, 10D, par. 99, 103, 105).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1717968 to implement transmission of SR and ACK.
The motivation would have been to transmit SR and ACK in different scenario and therefore adapting to different environments.

Regarding claim 9, R1-1717968 does not teach the method of claim 8, wherein the first set of time domain symbols contains time domain symbols other than the second set of time domain symbols in all time domain symbols in the target uplink control channel.
But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the first set of time domain symbols contains time domain symbols (fig. 8C, 10C, par. 100, HARQ-ACK and SR are not overlap or time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1717968 to implement transmission of SR and ACK.
The motivation would have been to transmit SR and ACK in different scenario and therefore adapting to different environments.

Regarding claim 10, R1-1717968 does not teach the method of claim 8, wherein the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel.

But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel (fig. 8C, 10C, par. 100, HARQ-ACK and SR are not overlap or time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request).

The motivation would have been to transmit SR and ACK in different scenario and therefore adapting to different environments.

Regarding claim 11, R1-1717968 does not teach the method of claim 5, wherein the second preset relationship comprises at least one of: 
the transmission duration of the target uplink control channel is greater than a product of S and the period of the uplink scheduling request, wherein S > 0; or 
a size of a frequency domain resource of the target uplink control channel is greater than or equal to a size of a frequency domain resource corresponding to the physical resource.

But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the second preset relationship comprises at least one of: the transmission duration of the target uplink control channel is greater than a product of S and the period of the uplink scheduling request, wherein S > 0 (fig. 8, 10); or a size of a frequency domain resource of the target uplink control channel is greater than or equal to a size of a frequency domain resource corresponding to the physical resource (fig. 1, 8, 10, par. 7, 31, 33).


The motivation would have been to transmit SR and ACK in different scenarios and therefore adapting to different environments.



Regarding claim 12, R1-1717968 does not teach the method of claim 5, wherein the other uplink control information is mapped to the first set of time domain symbols for transmission after a number matching is performed according to a number of the first set of time domain symbols; or 
the other uplink control information is mapped to the first set of time domain symbols for transmission by puncturing.
But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the other uplink control information is mapped to the first set of time domain symbols for transmission after a number matching is performed according to a number of the first set of time domain symbols; or 
the other uplink control information is mapped to the first set of time domain symbols for transmission by puncturing (par. 140, 141).

The motivation would have been to protect and provide reliable transmission.


Regarding claim 25, R1-1717968 teaches the terminal of claim 24, wherein the processor is further configured to: determine that a first preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); and determine that the uplink scheduling request and the other uplink control information are transmitted by multiplexing through the target uplink control channel (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); 


But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the first preset relationship comprises at least one of: the transmission duration of the target uplink control channel is less than or equal to a product of K and the period of the uplink scheduling request, wherein K > 0 (fig. 8, 10); or a size of a frequency domain resource of the target uplink control channel is less than a size of a frequency domain resource corresponding to the physical resource (fig. 1, 8, 10, par. 7, 31, 33). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1717968 to implement transmission of SR and ACK.
The motivation would have been to transmit SR and ACK in different scenarios and therefore adapting to different environments.

Regarding claim 26, R1-1717968 teaches the terminal of claim 24, wherein the processor is further configured to: determine that a second preset relationship between (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); and determine to use a first set of time domain symbols in the target uplink control channel for transmitting the other uplink control information (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); 
However, R1-1717968 does not teach wherein the second preset relationship comprises at least one of: the transmission duration of the target uplink control channel is greater than a product of S and the period of the uplink scheduling request, wherein S > 0; or a size of a frequency domain resource of the target uplink control channel is greater than or equal to a size of a frequency domain resource corresponding to the physical resource.
But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the second preset relationship comprises at least one of: the transmission duration of the target uplink control channel is greater than a product of S (fig. 8, 10); or a size of a frequency domain resource of the target uplink control channel is greater than or equal to a size of a frequency domain resource corresponding to the physical resource (fig. 1, 8, 10, par. 7, 31, 33).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1717968 to implement transmission of SR and ACK.
The motivation would have been to transmit SR and ACK in different scenarios and therefore adapting to different environments.



Regarding claim 27, R1-1717968 does not teach the terminal of claim 26, wherein the transceiver transmits the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request in all time domain symbols in the target uplink control channel; or 
the transceiver transmits the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel; or 


But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the transceiver transmits the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request in all time domain symbols in the target uplink control channel (fig. 8C, 10C, par. 100, HARQ-ACK and SR are not overlap or time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request); or 
the transceiver transmits the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel (fig. 8C, 10C, par. 100, HARQ-ACK and SR are not overlap or time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request); or 
the transceiver transmits the uplink scheduling request on a second set of time  domain symbols in a frequency domain resource where the target uplink control channel is located, and the second set of time domain symbols are the same as time domain symbols occupied by the physical resource (fig. 8B, 8D, 10B, 10D, par. 99, 103, 105).

The motivation would have been to transmit SR and ACK in different scenario and therefore adapting to different environments.

Regarding claim 29, R1-1717968 teaches the base station of claim 28, wherein the processor is further configured to: determine that a first preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); and determine that the uplink scheduling request and the other uplink control information are transmitted by multiplexing through the target uplink control channel (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); 

But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the first preset relationship comprises at least one of: the transmission duration of the target uplink control channel is less than or equal to a product of K and the period of the uplink scheduling request, wherein K > 0 (fig. 8, 10); or a size of a frequency domain resource of the target uplink control channel is less than a size of a frequency domain resource corresponding to the physical resource (fig. 1, 8, 10, par. 7, 31, 33).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1717968 to implement transmission of SR and ACK.
The motivation would have been to transmit SR and ACK in different scenarios and therefore adapting to different environments.



Regarding claim 30, R1-1717968 teaches the base station of claim 28, wherein the processor is further configured to: determine that a second preset relationship between the period and the transmission duration of the target uplink control channel is satisfied (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); and determine to use a first set of time domain symbols in the target uplink control channel for receiving the other uplink control information (section 3.1, SR is configured with 1 symbol PUCCH and 1 symbol periodicity and PUCCH for HARQ-ACK is 2 symbol PUCCH. In this case, SR can be triggered when HARQ-ACK is needed and SR can also be triggered during HARQ-ACK transmission. For simplicity, it can be considered to restrict SR periodicity and numerology of SR resource to numerology of PUCCH for other UCI. Alternatively, we can postpone one of those); 
However, R1-1717968 does not teach wherein the second preset relationship comprises at least one of: the transmission duration of the target uplink control channel is greater than a product of S and the period of the uplink scheduling request, wherein S > 0; or a size of a frequency domain resource of the target uplink control channel is greater than or equal to a size of a frequency domain resource corresponding to the physical resource.

(fig. 8, 10); or a size of a frequency domain resource of the target uplink control channel is greater than or equal to a size of a frequency domain resource corresponding to the physical resource (fig. 1, 8, 10, par. 7, 31, 33).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1717968 to implement transmission of SR and ACK.
The motivation would have been to transmit SR and ACK in different scenarios and therefore adapting to different environments.


Regarding claim 31, R1-1717968 does not teach the base station of claim 30, wherein the transceiver receives the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request in all time domain symbols in the target uplink control channel; or the transceiver receives the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control 
But, TAKEDA et al. (US 20200288458) in a similar or same field of endeavor teaches wherein the transceiver receives the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request in all time domain symbols in the target uplink control channel (fig. 8C, 10C, par. 100, HARQ-ACK and SR are not overlap or time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request); or the transceiver receives the uplink scheduling request on the physical resource, and the first set of time domain symbols contains time domain symbols other than time domain symbols overlapping with the physical resource in all time domain symbols in the target uplink control channel (fig. 8C, 10C, par. 100, HARQ-ACK and SR are not overlap or time domain symbols other than time domain symbols used for actually transmitting the uplink scheduling request); or the transceiver receives the uplink scheduling request on a second set of time domain symbols in a frequency domain resource where the target uplink control channel is located, and the second set of time domain symbols are the same as time domain symbols occupied by the physical resource (fig. 8B, 8D, 10B, 10D, par. 99, 103, 105).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to transmit SR and ACK in different scenario and therefore adapting to different environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/11/2022